Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Farhad Shir on 03/07/2022 and 03/08/2022.

Claims
In the application, Claim 1 has been amended to rectify 112 issues as follows:
Regarding Claim 1, lines 11-12, the existing language:
“ – a collection system collects condensation water accumulated on the external temperature-control elements (5) and within the first gap (18).”
Has been amended to:
-- – a collection basin, wherein condensation water accumulated on the external temperature-control elements (5) and within the first gap (18) collects in the collection basin.--

Allowable Subject Matter
Claim 1 and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a window having moisture sensing as recited in Claim 1 specifically:
the structural and operative relationship between the flatly formed external temperature control elements covering the outer side of the building which are settable to a predefined temperature value and spaced apart from the building’s outer side forming a first gap, wherein the first gap is not in fluid communication with the inner side of the building, and the collection basin that collects the condensation water that accumulated on the external temperature-control elements an within the first gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 11/29/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
03/08/2022
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762